EXHIBIT 21 R.R. Donnelley & Sons Company Subsidiaries Entity Name Domestic Jurisdiction 77 Cap General Partner, Inc. Delaware 77 Capital Partners II., L.P. Delaware AGS Custom Graphics, Inc. Maryland American Lithographers, Inc. California Asia Printers Group Limited Cayman Islands Austin Printing Company Georgia Automated Graphic Systems, LLC Maryland Banta Corporation Wisconsin Banta Europe B.V. Netherlands Banta Global Turnkey (Shenzhen) Co., Ltd. China Banta Global Turnkey (Singapore) PTE LTD Singapore Banta Global Turnkey LLC Texas Banta Global Turnkey Ltd. [Ireland] Ireland Banta Global Turnkey, Ltd. [Scotland] West Lothian Banta Global Turnkey, s.r.o. Czech Republic Beijing Donnelley Commercial Co., Ltd. Beijing Bridgetown Printing Co. Oregon CDS Publications, Inc. Oregon CGX Yamagata Japan GK Japan Chas. P. Young Company Texas Clear Visions, Inc. Texas Columbia Color, Inc. California Consolidated Carqueville Printing Company Illinois Consolidated Global Group, Inc. Texas Consolidated Graphics B.V. Netherlands Consolidated Graphics de Mexico S. de R.L. de CV Mexico Consolidated Graphics International, Inc. Delaware Consolidated Graphics Print Management Group, Inc. Delaware Consolidated Graphics Properties II, Inc. Texas Consolidated Graphics Services, Inc. Delaware Consolidated Graphics Technology Services and Solutions, Inc. Texas Consolidated Graphics, Inc. Texas Copy-Mor, Inc. Illinois Courier International Holdings, LLC Delaware Courier Printing Company Tennessee Courier Tecnologia em Serviços Gráficos Ltda. Brazil CP Solutions, Inc. Oklahoma Critical Mail Continuity Services Limited England and Wales Data Entry Holdings Limited (Jersey) Channel Islands Data Entry International Limited (Cyprus) Cyprus DDM-Digital Imaging, Data Processing and Mailing Services, L.C. Florida DEI Group Limited England and Wales Devonshire Appointments Limited England and Wales Devonshire Recruitment Group Limited England and Wales Digital Page Brazil LLC Delaware Digital Page Grafica e Editora S.A. Brazil Direct Color, Inc. California Dongguan Donnelley Printing Co., Ltd. China Donnelley Cochrane Grafica Editora Do Brasil Ltda. Brazil Eagle Press, Inc. California e-doc Group Pension Scheme Trustee Limited England and Wales edotech Trustee Company Limited England and Wales EGT Printing Solutions, LLC Michigan Electric City Printing Company South Carolina Emerald City Graphics, Inc. Washington Fittje Bros. Printing Co. Colorado Frederic Printing Company Colorado Page 1 of 3 Garner Printing Company Iowa Gilliland Printing, Inc. Kansas Graphic Technology of Maryland, Inc. Maryland GSL Fine Lithographers California Gulf Printing Company Texas H&N Printing & Graphics, Inc. Maryland Hickory Printing Solutions, LLC North Carolina Hub Marketing Solutions, LLC Massachusetts Impresora Donneco Internacional, S. de R.L. de C.V. Mexico Ironwood Lithographers, Inc. Arizona Kelmscott Communications LLC Delaware Keys Printing Company South Carolina King Yip (Dongguan) Printing & Packaging Factory Ltd. China Lincoln Printing Corporation Indiana Mercury Printing Company, LLC Tennessee Metropolitan Printing Services, LLC Indiana Moore (St.Lucia) Ltd St. Lucia Moore Canada Corporation Nova Scotia Moore International B.V. Netherlands Moore Paragon (Caribbean) Limited Barbados Moore Paragon Limited Grenada Moore Response Marketing BVBA Belgium Moore Trinidad Ltd Trinidad Mount Vernon Printing Company Maryland Nies/Artcraft, Inc. Missouri OfficeTiger BV Netherlands OfficeTiger Holdings Inc. Delaware OfficeTiger LLC Delaware PBM Graphics, Inc. North Carolina PCA, LLC Maryland Piccari Press, Inc. Pennsylvania Precision Dialogue Direct, Inc. Illinois Precision Dialogue Marketing, LLC Ohio Precision Dialogue, Inc. Delaware Precision Litho, Inc. California Pride Printers, Inc. Massachusetts Printing Control Services Incorporated Washington Printing, Inc. Kansas R R Donnelley Outsource (Private) Limited Sri Lanka R. R. Donnelley (Santiago) Holdings LLC Delaware R. R. Donnelley Argentina, S.A. Argentina R. R. Donnelley Business Communication Services Limited England and Wales R. R. Donnelley Chile Limitada Chile R. R. Donnelley de Costa Rica, S.A. Costa Rica R. R. Donnelley de El Salvador, S.A. de C.V. El Salvador R. R. Donnelley de Guatemala, S.A. Guatemala R. R. Donnelley de Honduras, S.A. de C.V. Honduras R. R. Donnelley Document Solutions (Germany) GmbH Germany R. R. Donnelley Document Solutions (Ireland) Limited Ireland R. R. Donnelley Document Solutions Sp. z.o.o. Poland R. R. Donnelley Europe B.V. Netherlands R. R. Donnelley Global, Inc Delaware R. R. Donnelley Holdings C.V. Netherlands R. R. Donnelley Hungary Printing and Trading Limited Liability Company Hungary R. R. Donnelley Latin America L.L.C. Delaware R. R. Donnelley Netherlands B.V. Netherlands R. R. Donnelley Publishing India Private Limited India R.R. Donnelley de Puerto Rico, Corp. Puerto Rico R.R. Donnelley Holdings B.V. Netherlands R.R. Donnelley UK Directory Limited England and Wales RR Donnelley (Chengdu) Printing Co., Ltd. Chengdu RR Donnelley (China) Holding Co., Ltd. China RR Donnelley (Kunshan) Packing Technology Co., Ltd. China RR Donnelley (Mauritius) Holdings Ltd Mauritius Page 2 of 3 RR Donnelley (Shanghai) Commercial Co., Ltd. China RR Donnelley (Shanghai) Information Technology Co., Ltd. Shanghai RR Donnelley Asia Printing Solutions Limited Hong Kong RR Donnelley Communication Solutions (France) SAS France RR Donnelley Document Solutions (Netherlands) B.V. Netherlands RR Donnelley Editora e Grafica Ltda. Brazil RR Donnelley Electronics (Suzhou) Co., Ltd. Jiangsu Province RR Donnelley Electronics (Wuhan) Co., Ltd. China RR Donnelley Global Business Process Outsourcing Limited England and Wales RR Donnelley Global Document Solutions Group Limited England and Wales RR Donnelley Global Turnkey Solutions (Kunshan) Co., Ltd. China RR Donnelley Global Turnkey Solutions Limited Ireland RR Donnelley Global Turnkey Solutions Mexico, S. de R.L. de C.V. Mexico RR Donnelley GTS Sp zoo Poland RR Donnelley Holdings (Australia) Pty Ltd NSW RR Donnelley Holdings Japan GK Japan RR Donnelley India Outsource Private Limited Chennai RR Donnelley Italy S.r.l. Italy RR Donnelley Korea Electronic Solution LLC Korea RR Donnelley Logistics Services Worldwide, Inc. Delaware RR Donnelley Philippines Inc. Philippines RR Donnelley Prague s.r.o Czech Republic RR Donnelley Spain, S.L. Spain RRD BPO Holdings Limited England and Wales RRD Dutch Holdco, Inc. Delaware RRD GDS Limited England and Wales RRD Holdings C.V. Netherlands RRD Netherlands LLC Delaware RRD SSC Europe BVBA Belgium RRD West Caldwell, LLC Delaware Rush Press, Inc. California S & S Graphics, LLC Maryland Shanghai Donnelley PreMedia Technology Co., Ltd. Shanghai Shanghai Donnelley Printing Co., Ltd. China Shenzhen Donnelley Printing Co., Ltd. China Sierra Industrial S. de R.L. de C.V. Mexico South China Printing Company Limited Hong Kong Spangler Graphics Property, LLC Kansas Spangler Graphics, LLC Kansas StorterChilds Printing Co., Inc. Florida Superior Colour Graphics, Inc. Michigan Tewell Warren Printing Company Colorado The Graphics Group, Inc. Texas The Hennegan Company Kentucky The Jackson Group LLC Indiana The Jarvis Press, Inc. Texas The McKay Press, Inc. Michigan Theo. Davis Sons, Incorporated North Carolina Thousand Oaks Printing & Specialties, Inc. California Tucker Printers, Inc. Texas Valcour Printing, Inc. Missouri Veritas Document Solutions, LLC Delaware Walnut Circle Press, Inc. North Carolina Watermark Press, Ltd. California Wentworth Corporation South Carolina Westland Printers, Inc. Maryland Wetzel Brothers, LLC Wisconsin Woodridge Press, Inc. California Page 3 of 3
